Pfeifer, J.,
concurring. I reluctantly agree with the majority’s analysis of the law in this case, but I cannot agree with the law. The General Assembly needs to carefully examine whether audiotapes of 911 calls should be subject to public dissemination. Public records laws exist so that government may be open to the scrutiny of the citizenry. To accomplish that goal is it necessary for families to have their most tragic and personal moments broadcast for all to hear? Does a *381personal tragedy become a public spectacle simply because a person phones the police for aid? Are the media unable to relate effectively the story of a crime or accident without playing a recording of a victim’s or a witness’s plea for help? Have the rights of victims become subverted by our society’s seemingly boundless morbid curiosity, transforming a moment of despair into a Warholian fifteen minutes?
While the quavering voice of a four-year-old pleading with a 911 operator to make daddy stop hitting mommy may be some station manager’s idea of “good television,” the broadcast of that voice is not the product of good law. I urge the General Assembly to revisit this area.